Decree of the Surrogate’s Court of Kings county modified by striking out the provision directing the trustee to retain in its hands the sum of $1,500 for the purpose of paying taxes subsequently imposed, and substituting in place thereof a provision directing the trustee to repay to itself as executor any amounts necessary to pay taxes subsequently imposed; and as so modified affirmed, with costs to the executor and the testamentary guardian, payable out of the estate. No opinion. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.